COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re O.O. and A.G., Relators

Appellate case number:      01-15-00430-CV

Trial court case number:    2015-02330J

Trial court:                314th Juvenile District Court of Harris County

        On May 27, 2015, this Court granted the motion by the real party in interest, the
Department of Family and Protective Services, to abate this Court’s May 8, 2015 Order
pending the trial court’s May 28, 2015 status hearing. The May 8, 2015 Order had stayed
the trial court’s April 28, 2015 order to the extent that it had limited the visitation with
and access to their child, A.G., by the relators, O.O. and A.G., to twice a week, pending
resolution of their petition for a writ of mandamus.
       On June 3, 2015, the relators filed a motion for reconsideration of abatement,
request for reinstatement of stay and/or, in the alternative, reconsideration of the motion
for emergency stay filed on May 7, 2015. The relators complied with this Court’s May
27, 2015 Order by attaching a copy of the trial court’s status hearing order, signed on
May 28, 2015, and the reporter’s record of the status hearing to their motion.
       Because no response has been filed yet, the Court requests a response to the
relators’ motion by any real party in interest. See TEX. R. APP. P. 52.8(b)(1). The
response, if any, shall be filed within 7 days from the date of this order. See TEX. R.
APP. P. 2, 52.4.
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually      Acting for the Court

Date: June 5, 2015